 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                        2:18-CV-00747-KJM-CKD
12                 Plaintiff,
13          v.                                      STIPULATION AND ORDER RE
                                                    INTERLOCUTORY SALE OF
14 REAL PROPERTY LOCATED AT 8911                    REAL PROPERTY LOCATED AT
   HIGHWAY 49, MOKELUMNE HILL,                      6199 HIGHWAY 26
15 CALIFORNIA, CALAVERAS COUNTY,
   APN: 018-019-057-000, INCLUDING ALL
16 APPURTENANCES AND IMPROVEMENTS
   THERETO,
17
   REAL PROPERTY LOCATED AT 3788
18 DUNN ROAD, VALLEY SPRINGS,
   CALIFORNIA, CALAVERAS COUNTY,
19 APN: 072-033-018-000, INCLUDING ALL
   APPURTENANCES AND IMPROVEMENTS
20 THERETO,

21 REAL PROPERTY LOCATED AT 3650
   DELIN WAY, VALLEY SPRINGS,
22 CALIFORNIA, CALAVERAS COUNTY,
   APN: 072-027-005-000, INCLUDING ALL
23 APPURTENANCES AND IMPROVEMENTS
   THERETO,
24
   REAL PROPERTY LOCATED AT 11635
25 MILTON ROAD, VALLEY SPRINGS,
   CALIFORNIA, CALAVERAS COUNTY,
26 APN: 070-035-037-000, INCLUDING ALL
   APPURTENANCES AND IMPROVEMENTS
27 THERETO,

28
                                                     1
                                                         Stipulation and Order for Interlocutory Sale of Real Property
 1 REAL PROPERTY LOCATED AT 6365
   HIRONYMOUS WAY, VALLEY SPRINGS,
 2 CALIFORNIA, CALAVERAS COUNTY,
   APN: 073-015-002-000, INCLUDING ALL
 3 APPURTENANCES AND IMPROVEMENTS
   THERETO,
 4
   REAL PROPERTY LOCATED AT 8914
 5 GREER WAY, VALLEY SPRINGS,
   CALIFORNIA, CALAVERAS COUNTY,
 6 APN: 070-039-018-000, INCLUDING ALL
   APPURTENANCES AND IMPROVEMENTS
 7 THERETO,

 8 REAL PROPERTY LOCATED AT 8786
   GREER WAY, VALLEY SPRINGS,
 9 CALIFORNIA, CALAVERAS COUNTY,
   APN: 070-039-014-000, INCLUDING ALL
10 APPURTENANCES AND IMPROVEMENTS
   THERETO,
11
   REAL PROPERTY LOCATED AT 8456
12 BALDWIN STREET, VALLEY SPRINGS,
   CALIFORNIA, CALAVERAS COUNTY,
13 APN: 070-035-014-000, INCLUDING ALL
   APPURTENANCES AND IMPROVEMENTS
14 THERETO,

15 REAL PROPERTY LOCATED AT 6199
   HIGHWAY 26, VALLEY SPRINGS,
16 CALIFORNIA, CALAVERAS COUNTY,
   APN: 073-013-005-000, INCLUDING ALL
17 APPURTENANCES AND IMPROVEMENTS
   THERETO,
18
   REAL PROPERTY LOCATED AT 6048
19 AMOS LANE, VALLEY SPRINGS,
   CALIFORNIA, CALAVERAS COUNTY,
20 APN: 048-025-287-000, INCLUDING ALL
   APPURTENANCES AND IMPROVEMENTS
21 THERETO,

22 REAL PROPERTY LOCATED AT 2852
   HOFFMAN DRIVE, VALLEY SPRINGS,
23 CALIFORNIA, CALAVERAS COUNTY,
   APN: 072-018-014-000, INCLUDING ALL
24 APPURTENANCES AND IMPROVEMENTS
   THERETO, and
25
   REAL PROPERTY LOCATED AT 2838
26 HOFFMAN DRIVE, VALLEY SPRINGS,
   CALIFORNIA, CALAVERAS COUNTY,
27 APN: 072-018-015-000, INCLUDING ALL

28
                                         2
                                             Stipulation and Order for Interlocutory Sale of Real Property
 1 APPURTENANCES AND IMPROVEMENTS
   THERETO,
 2

 3                  Defendants.
 4

 5          The United States of America and lien holder Signet Mangement, LLC (“Signet”), agree and

 6 stipulate to the following interlocutory sale pursuant to Rule G(7) of the Supplemental Rules for

 7 Admiralty or Maritime Claims and Asset Forfeiture Actions:

 8          1.      The defendant property subject to this stipulation is Real Property located at 6199

 9 Highway 26, Valley Springs, California, Calaveras County, APN: 073-013-005-000, including all

10 appurtenances and improvements thereto (“defendant property”), and more fully described as:

11          THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE UNINCORPORATED
            AREA IN COUNTY OF CALAVERAS, THE STATE OF CALIFORNIA AND IS DESCRIBED
12          AS FOLLOWS:
13          LOT 3032 OF RANCHO CALAVERAS, UNITS NO. 10, 11, 12, 13 AND 14, TRACT NO. 180,
            AS SHOWN ON THE OFFICIAL MAP THEREOF, FILED FOR RECORD DECEMBER 18,
14          1967, IN BOOK 3, OF SUBDIVISION MAPS, AT PAGE 12-12J, INCLUSIVE, CALAVERAS
            COUNTY RECORDS.
15

16           2.     On April 3, 2018, the United States filed a Verified Complaint for Forfeiture In Rem

17 alleging that the defendant property, including any right, title and interest in the whole of any lot or tract

18 of land and any appurtenances or improvements thereon, is subject to forfeiture to the United States

19 pursuant to 21 U.S.C. §§ 881(a)(6) and 881(a)(7) because it constitutes other things of value furnished in

20 exchange for a controlled substance or listed chemical, or proceeds traceable to such an exchange, and/or

21 was used and intended to be used to commit or facilitate a violation of 21 U.S.C. §§ 841 et seq.

22          3.      The recorded owner of the defendant real property is Xuilan Yang.

23          4.      Beginning on April 20, 2018, for at least thirty consecutive days, the United States

24 published Notice of the Forfeiture Action on the official internet government forfeiture site

25 www.forfeiture.gov. A Declaration of Publication was filed on May 21, 2018. (ECF No. 19)

26          5.      The defendant property was posted with a copy of the Verified Complaint for Forfeiture In

27 Rem and Notice of the Complaint on April 27, 2018, by the U.S. Marshals Service. See Process Receipt

28 and Return filed May 10, 2018. (ECF No. 16).
                                                           3
                                                                 Stipulation and Order for Interlocutory Sale of Real Property
 1          6.      In addition to the public notice on the official internet government forfeiture site

 2 www.forfeiture.gov, actual notice or attempted notice was given to the following individual(s):

 3                  a.     Xuilan Yang

 4                  b.     Superior Loan Servicing

 5          7.      On June 15, 2018, lien holder Signet Management, LLC filed a claim (ECF No. 40), and

 6 an answer to the complaint on June 15, 2018 (ECF No. 39). The Note is presently in default as a result of

 7 Xiulan Yang’s failure to make the regular monthly payment due on May 1, 2018 and has continuously

 8 been in default since May 11, 2018.

 9          8.      Xiulan Yang has not filed a claim or answer. The Clerk of the Court entered a Clerk’s

10 Certificate of Entry of Default against Xiulan Yang on July 24, 2018. (ECF No. 67). On August 23,

11 2019, the United States filed a Motion for Default Judgment and Final Judgment of Forfeiture. (ECF No.

12 85). On November 15, 2019, Magistrate Judge Delaney filed her Findings and Recommendations to the

13 motion. (ECF No. 98). On January 9, 2020, District Judge Mueller entered an order adopting the

14 Findings and Recommendation of Judge Delaney. (ECF No. 99).

15          9.      No other parties have filed claims or answers in this matter as to the defendant property,

16 and the time in which any person or entity may file a claim and answer has expired. .

17          10.     The parties agree that the U.S. Marshals Service (or a designee) shall be authorized to sell

18 the defendant property in accordance with the terms and conditions of this Stipulation pursuant to the

19 paragraphs below.

20          11.     The U.S. Marshals Service (or a designee) shall list and sell the defendant property, in the

21 most commercially feasible manner, as soon as reasonably possible, for the maximum price. Through the

22 sale of the defendant property, the United States shall receive the net proceeds, less payments for costs of

23 selling the property, cleanup, other expenses incurred, and any legitimate liens that exist on the defendant

24 property.

25                  a.     The U.S. Marshals Service shall have the defendant property appraised by a

26 licensed appraiser of its choosing. The U.S. Marshals Service and the appraiser may have access to the

27 defendant property and structures, buildings, or storage sheds thereon upon 24 hours telephonic notice.

28                  b.     If necessary, the U.S. Marshals Service, and any real estate broker employed by
                                                        4
                                                                 Stipulation and Order for Interlocutory Sale of Real Property
 1 the U.S. Marshals Service, shall have the right to put a "lock box" on the property to facilitate the

 2 marketing and sale of the defendant property.

 3                  c.     The following costs, expenses and distributions shall be paid in escrow from the

 4 gross sales price in the following priority and to the extent funds are available:

 5                         i.      The costs incurred by the U.S. Marshals Service to the date of close of
                                   escrow, including the cost of posting, service, advertising, and
 6                                 maintenance.
 7                         ii.     Any unpaid real property taxes which are due and owing.
 8                         iii.    A real estate commission not to exceed the U.S. Marshals Service
                                   contractual brokerage fee.
 9
                           iv.     The seller shall pay any county transfer taxes.
10
                           v.      To claimant Signet Mangagement, LLC- a sum to satisfy an indebtedness
11                                 under the Deed of Trust recorded in the official records of Calaveras
                                   County at Book number 2017-007303 on June 30, 2017, in the principal
12                                 amount of $234,000.00 plus all unpaid interest at the contractual (not
                                   default) rate, plus any advances and costs incurred by Signet Management,
13                                 LLC, up to the date of the payoff of the loan, including, but not limited to
                                   reasonable attorney’s fees, any insurance advances, and tax advances on
14                                 the defendant property.
15                         vi.     To the United States of America: the net proceeds from the sale of the
                                   defendant property after payment has been made to lien holder Signet
16                                 Management, LLC. All right, title, and interest in said funds shall be
                                   substituted for the defendant real property and forfeited to the United States
17                                 pursuant to 18 U.S.C. §§ 881(a)(6) and 881(a)(7), to be disposed of
                                   according to law.
18

19                  d.     Any liens or encumbrances against the defendant property that appear on record

20 subsequent to the recording of plaintiff's lis pendens documents on April 5, 2018, and prior to the close of

21 escrow may be paid out of escrow. The United States may pay any such lien or encumbrance at its sole

22 discretion.

23                  e.     The costs of a lender's policy of title insurance (ALTA policy) shall be paid for by

24 the buyer.

25                  f.     All loan fees, "points" and other costs of obtaining financing shall be paid for by

26 the buyer of the defendant property.

27                  g.     Each party shall execute all documents necessary to close escrow, if such

28 signatures are required by the title insurer.
                                                          5
                                                                Stipulation and Order for Interlocutory Sale of Real Property
 1          12.     The net proceeds from the sale of the defendant property will be deposited in the

 2 Department of Justice Seized Asset Fund and substituted as the property in this action pending a final

 3 judgment in this case.

 4          13.     Each party to this Stipulation shall execute all documents and provide signatures

 5 necessary to close escrow, as required by the title company.

 6          14.     All parties to this Stipulation hereby release the United States and its servants, agents, and

 7 employees from any and all liability arising out of or in any way connected with the posting or sale of the

 8 defendant property. This is a full and final release applying to all unknown and unanticipated injuries,

 9 and/or damages arising out of said posting or sale, as well as to those now known or disclosed. The

10 parties to this Stipulation waive the provisions of California Civil Code § 1542, which provides:

11                  A general release does not extend to claims which the creditor does not know or suspect to
                    exist in his or her favor at the time of executing the release, which if known by him or her
12                  must have materially affected his or her settlement with the debtor.
13          15.     All parties are to bear their own costs and attorneys' fees in connection with the sale of the

14 defendant property and the preparation of this stipulation.

15          16.     Pending the sale of the defendant property, and the disposition of the proceeds, the Court

16 shall maintain jurisdiction to enforce the terms of this stipulation.

17          17.     The interlocutory sale of the defendant property, the substitution of the net sales proceeds

18 in the civil case, and this stipulation shall not affect any rights or remedies the parties may have to litigate

19 their claims to the property.

20          IT IS SO STIPULATED

21 Dated:     2/7/2020                                     MCGREGOR W. SCOTT
                                                           United States Attorney
22

23                                                 By:     /s/ Kevin C. Khasigian
                                                           KEVIN C. KHASIGIAN
24                                                         Assistant U.S. Attorney
25

26 Dated: 2/6/2020                                         /s/ Michael J. Gilligan
                                                           MICHAEL J. GILLIGAN
27                                                         Attorney for Lienholder Signet Management, LLC
28
                                                           6
                                                                 Stipulation and Order for Interlocutory Sale of Real Property
 1                                 ORDER FOR INTERLOCUTORY SALE

 2         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

 3         1.      The stipulation re interlocutory sale of the real property is granted.

 4         2.      The real property 6199 Highway 26, Valley Springs, California, Calaveras County, APN:

 5 073-013-005-000, more fully described above, will be sold pursuant to the terms set forth above.

 6         3.      The net proceeds from the sale of the real property will be substituted as the res herein and

 7 held by the U.S. Marshal Service, pending further order of the Court.

 8         IT IS SO ORDERED.

 9 Dated: February 11, 2020.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          7
                                                                Stipulation and Order for Interlocutory Sale of Real Property
